Case 20-20425-GLT            Doc 31   Filed 02/07/20 Entered 02/07/20 16:36:27           Desc Main
                                      Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                           )   Case No. 20-20425-GLT
                                                  )
 VIDEOMINING CORPORATION,                         )   Chapter 11
                                                  )
                   Debtor.                        )   Doc No.:
                                                  )
 VIDEOMINING CORPORATION,                         )   Related to Doc No. 13
                                                  )
                   Movant,                        )   Hearing: February 10, 2020 at 1:30 p.m.
                                                  )
          vs.                                     )
                                                  )
 ENTERPRISE BANK, WHITE OAK                       )
 BUSINESS CAPITAL, INC., ON DECK                  )
 CAPITAL, ITRIA VENTURES, LLC,                    )
 BROADWAY ADVANCE FUNDING,                        )
 GREEN NOTE CAPITAL PARTNERS,                     )
 INC.,                                            )
                                                  )
                   Respondents.

                RESERVATION OF RIGHTS AND RESPONSE TO DEBTOR’S
                EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS
                AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL

       AND NOW, comes Enterprise Bank, by and through its undersigned counsel, and submits

this Reservation of Rights and Response to Debtor’s Emergency Motion for Interim and Final

Orders Authorizing the Debtor to Use Cash Collateral, stating as follows:

                                         BACKGROUND

       1.       Enterprise Bank (“Enterprise”) is a secured creditor of the Debtor, and holds a first

position, duly perfected security interest in substantially all of the Debtor’s assets, with the

exception of the Debtor’s accounts and inventory, on which Enterprise’s security interest is a

second priority.
Case 20-20425-GLT         Doc 31     Filed 02/07/20 Entered 02/07/20 16:36:27             Desc Main
                                     Document     Page 2 of 5


       2.      On February 4, 2020, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code.

       3.      As part of its first day motions, the Debtor filed the Emergency Motion for Interim

and Final Orders Authorizing the Debtor to Use Cash Collateral (the “Motion”). (ECF No. 13).

       4.      The Motion requests authorization to use cash collateral, in accordance with the

budget attached to the Motion as Exhibit A (the “Budget”).

       5.      The Budget covers a thirteen-week period ending on May 8, 2020. See Ex. A to

the Motion.

                       RESERVATION OF RIGHTS AND RESPONSE

       6.      Enterprise does not oppose the Debtor’s request for authorization to use cash

collateral as set forth in the Motion.

       7.      If the Court is inclined to grant the Motion, Enterprise, however, requests certain

modifications to the proposed order attached to the Motion, prior to its entry by the Court.

       8.      Any authorization to use cash collateral (on an interim or final basis) and the

effectiveness of the Budget should be limited to April 30, 2020, and there should be no further

right to use cash collateral beyond April 30, 2020, unless and until the Court issues a further order.

       9.      Enterprise further requests that any order granting the Motion contain the following

provisions:




                                                  2
Case 20-20425-GLT         Doc 31    Filed 02/07/20 Entered 02/07/20 16:36:27               Desc Main
                                    Document     Page 3 of 5


               (a)    The Debtor is authorized to use the cash collateral of White Oak Business
               Capital, Inc. (“White Oak”) and Enterprise Bank to pay pre-petition payroll and
               associated payroll taxes in an amount not to exceed $65,000.00.

               (b)    The Debtor’s authorization to use cash collateral pursuant to this Order will
               extend only through April 30, 2020, unless and until this Court issues a further
               order upon proper notice to White Oak and Enterprise Bank and an opportunity to
               be heard.

               (c)     Enterprise Bank is authorized and directed to continue to service the
               Debtor’s direct deposit or other accounts maintained by Enterprise Bank (the “Bank
               Accounts”) as accounts of the debtor in possession, and to receive, process, honor,
               and pay, to the extent funds are available, any and all checks, drafts, wire transfers,
               ACH transfers or other requested debits (collectively, the “Debits”) which are
               drawn on the Bank Accounts, whether dated on, before or after February 4, 2020
               (the “Petition Date”), whether for obligations arising before or after the Petition
               Date, including the pre-petition payroll and associated payroll taxes. The Debtor
               will instruct Enterprise Bank as to which Debits are not authorized by Court order
               or the Bankruptcy Code and should not be honored. Except for those Debits that
               are authorized by an order of this Court or the Bankruptcy Code, the Debtor shall
               not instruct or request Enterprise Bank to pay or honor any Debit issued prior to the
               Petition Date, or for an obligation arising prior to the Petition Date.

       10.     Enterprise reserves all of its other rights and remedies, whether now or in the future

available to it, and specifically reserves the right to raise objections or other responses or take

different positions at the emergency hearing to consider the Motion, and with respect to any final

hearing or further request for authority to use cash collateral, including, but not limited to,

Enterprise’s right to request adequate protection of its interests and its rights under 11 U.S.C.

§507(b) .


       WHEREFORE, Enterprise Bank respectfully requests that if the Court grants the Debtor’s

Emergency Motion for Interim and Final Orders Authorizing the Debtor to Use Cash Collateral on

an interim or final basis, the Court’s order include the provisions set forth in paragraphs 9(a)

through 9(c) above, and that all of Enterprise Bank’s other rights and remedies be reserved,

including, but not limited to, the right to request adequate protection of its interests and its rights

under 11 U.S.C. §507(b).

                                                  3
Case 20-20425-GLT      Doc 31   Filed 02/07/20 Entered 02/07/20 16:36:27         Desc Main
                                Document     Page 4 of 5




                                              Respectfully submitted,

                                              DENTONS COHEN & GRIGSBY P.C.


 Dated: February 7, 2020                      By: /s/ William E. Kelleher, Jr., Esq.
                                              William E. Kelleher, Jr. (PA ID No. 30747)
                                              Thomas D. Maxson (PA ID No. 63207)
                                              Daniel P. Branagan (PA ID No. 324607)

                                              625 Liberty Avenue
                                              Pittsburgh, PA 15222-3152
                                              Phone: (412) 297-4900
                                              Fax: (412) 209-0672
                                              bill.kelleher@dentons.com
                                              thomas.maxson@dentons.com
                                              daniel.branagan@dentons.com

                                              Counsel for Respondent, ENTERPRISE BANK

 3225698




                                          4
Case 20-20425-GLT       Doc 31        Filed 02/07/20 Entered 02/07/20 16:36:27           Desc Main
                                      Document     Page 5 of 5


                                CERTIFICATE OF SERVICE

        On this 7th day of February 2020, the undersigned does hereby certify that a true and
correct copy of the foregoing was electronically filed and accordingly was served upon all parties
currently registered to receive notice via this Court’s CM/ECF notification system. In addition,
the follow parties were served via electronic mail as follows:



Robert O Lampl on behalf of Debtor VideoMining Corporation
rol@lampllaw.com, jschemm@lampllaw.com; jlacher@lampllaw.com; dfuchs@lampllaw.com;
eslagle@lampllaw.com; neish51@gmail.com; jcooney@lampllaw.com;
rcooney@lampllaw.com; lampl@lampllaw.com; RossLampl@lampllaw.com;
rkunkel@lampllaw.com

Jeanne S. Lofgren on behalf of Creditor White Oak Business Capital, Inc.
jlofgren@stonecipherlaw.com

Office of the United States Trustee
ustpregion03.pi.ecf@usdoj.gov

George T. Snyder on behalf of Creditor White Oak Business Capital, Inc.
gsnyder@stonecipherlaw.com

Jeffrey M. Rosenthal on behalf of Creditor White Oak Business Capital, Inc.
JRosenthal@lawfirm.ms

Norma Hildenbrand, on Behalf of the United States Trustee by on behalf of U.S. Trustee Office
of the United States Trustee
Norma.L.Hildenbrand@usdoj.gov


                                                    /s/ William E. Kelleher, Jr., Esq.




                                                5
